Record. "Willey vs. Stayton. Summons issued 23d Oct. 1835, for $12, in an action of trespass, for damage done in carrying away corn out of lot of ground as per account filed; returnable 30th October, instant, when the parties appeared and plaintiff asked a postponement, which was granted, and the case continued to 13th November next; when the parties appeared again, the case was referred. Referees report no cause of action. Judgment. December 25th 1835, the plaintiff appeared and craved a second trial by referrees, which is granted. Trial had and report and judgment for plaintiff for $8 25.
Exceptions: — 1st. That the summons issued in an action of trespass without any written statement of the injury complained of. 2d. That the justice granted a new trial in an action of trespass, which by law he could not do. (Digest 360, 326.) 3d. Because it does not appear that the referees were sworn, which has been decided to be a fatal error. Ray use of Moon vs. Hall, 1 Harr:Rep. 106.
The Court directed a reversal, on the ground taken in thesecond exception, thereby deciding that a justice of the peace cannot grant a new trial in an action of trespass.
                                                      Judgment reversed.